
	
		II
		112th CONGRESS
		2d Session
		S. 2089
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2012
			Ms. Klobuchar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to expand the
		  authority of the Secretary of the Army to loan or donate excess small arms to
		  certain eligible organizations for funeral and other ceremonial
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Honoring Our Nations Outstanding Rifle
			 Squads Act or the HONOR Act.
		2.Expansion of
			 authority of the Secretary of the Army to loan or donate excess small arms for
			 funeral and other ceremonial purposesSection 4683(a) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
			
				(3)In order to meet the needs of an eligible
				organization with respect to the performance of funeral and other ceremonies,
				the Secretary may, at the discretion of the Secretary—
					(A)loan or donate excess small arms to the
				eligible organization for such ceremonies;
					(B)authorize the eligible organization to
				retain small arms other than M–1 rifles for such ceremonies; or
					(C)if excess small arms stocks are
				insufficient to meet requirements of the eligible organization for such
				ceremonies, provide excess small arms to the organization on a rotational basis
				with other eligible organizations pursuant to a program and procedures
				prescribed by the Secretary for that
				purpose.
					.
		
